Citation Nr: 0415395	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-25 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
genitourinary infection.

2.  Entitlement to service connection for bilateral knee 
arthritis secondary to the genitourinary infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Assistant Counsel




INTRODUCTION

The veteran had active service from February 1974 to February 
1977.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claims for service connection for 
residuals of a genitourinary infection and bilateral knee 
arthritis.

Unfortunately, because further development is needed before 
the Board can decide these claims, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran is claiming entitlement to service connection for 
gonorrhea and bilateral knee arthritis, secondary to the 
gonorrhea.  His service medical records (SMRs) indicate that 
he was treated for gonorrhea in 1974, and thereafter, 
laboratory tests for venereal diseases were negative.  Upon 
discharge in 1977, his genitourinary system was reported as 
normal.  

VA outpatient treatment (VAOPT) records from Rome, New York, 
in March and April 2002, do not indicate any abnormality that 
would suggest ongoing gonorrhea.  A physical examination of 
the veteran's left knee showed full range of motion, no 
redness, swelling or deformity.  His gait was steady without 
ataxia.  X-rays of both knees were normal with no sign of 
fracture, degenerative change, or subluxation.  There were no 
cortical defects or soft tissue mass or unusual 
calcification.



In his substantive appeal (VA Form 9), however, the veteran 
indicated that he was treated by the N.Y. Department of 
Corrections and various other places listed in his March 2002 
claim (VA Form 21-526).  He also stated that he is currently 
being treated at the Syracuse, New York, VA medical clinic.  
It does not appear from the record that the RO has attempted 
to obtain these records or to assist him in obtaining these 
records.

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The VCAA and implementing regulations were in effect when the 
veteran filed his claim, but insufficient steps were taken by 
the RO to comply with the VCAA and implementing regulations.



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

2.  Ask the veteran to provide the complete 
names and addresses of all private clinical 
sources and approximate dates of treatment, 
evaluation or hospitalization for the 
disabilities at issue since discharge in 1977.  
Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for 
the medical records of each private care 
provider since military service.

*This list should include, but is not limited 
to, all records from the N.Y. Department of 
Corrections for each facility listed in the 
veteran's VA Form 21-526.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the genitourinary infection and 
bilateral knee arthritis, secondary to a 
genitourinary infection, particularly insofar 
as whether any is related to the veteran's 
military service.

3.  Also obtain all relevant records of VA 
treatment or evaluation of the veteran since 
his discharge in 1977, which are not already 
on file.  This should include VAOPT records 
from the Syracuse, New York, medical clinic.

4.  Schedule the veteran for an appropriate VA 
medical examination to determine whether he 
has residuals of gonorrhea and bilateral knee 
arthritis.  If so, the examiner should note 
the nature, time of onset, and etiology of the 
disabilities.  

If these disabilities are present, the 
examiner should render an opinion as to 
whether it is at least as likely as not they 
are of service origin-including, in the case 
of the arthritis, whether it is at least as 
likely as not proximately due to or the result 
of any in-service genitourinary infection or 
is aggravated thereby.

If no opinion can be rendered, explain why 
this is not possible.  

It is absolutely imperative that the examiner 
has access to and reviews the claims folder 
for the veteran's pertinent medical history.  
All necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the examination 
report.  If an examination form is used to 
guide the examination, the submitted 
examination report should include the 
questions to which answers are provided.



5.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information to respond to the questions posed, 
take corrective action before readjudication.  
38 C.F.R. §4.2 (2003); Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Then readjudicate the veteran's claims.  
If they remain denied, prepare a supplemental 
statement of the case (SSOC) and send it to 
the veteran and his representative.  Give them 
time to respond before returning the case to 
the Board for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


